Title: Thomas Jefferson to John Melish, 8 February 1820
From: Jefferson, Thomas
To: Melish, John


					
						
							Feb. 8. 20.
						
					
					Th: Jefferson returns his thanks to mr Mellish for the copy of his lre to the President on the subject of manufactures which he has been so kind as to send him. enfeebled by constant ill health with little prospect of it’s becoming better, he is obliged to withdraw from all cares beyond the walls of his chamber. as to those of his country and the interests of  the different classes composing it he has entire confidence in the wisdom of Congress and that they will do equal justice  between our Manufacturing, Commercial & Agricultural fellow citizens, requiring from each those preferences in favor of the others which each to favor the industry of the others, & especially where it will be advantageous to themselves  and to their country in the end. unable to write the shortest note but with pain and difficulty, he can only add the his salutations with  to mr Mellish the assurances to mr Mellish of his great respect & esteemfor mr Melish.
				